Title: To George Washington from Charles Thomson, 31 January 1793
From: Thomson, Charles
To: Washington, George



Dear Sir,
Harriton [Pa.] Jany 31. 1793

I am this moment honoured with the receipt of your favour of this day and rejoice to hear that the Western Indians have proposed a conference. I hope as well for their sakes as for that of our country that it will terminate in an honorable & lasting peace.
Short as the time is I can be at no loss to return you a direct and possitive answer in regard to myself whom you have been pleased to think of nominating one of the commissioners for this business. Neither my age nor my health will admit of my undertaking it.
You are sensible of the confinement to which I have for many years been subjected. My constitution is delicate & unfit to encounter difficulties; and though by a strict regimen and constant care I at present, through the blessing of God, enjoy a tolerable share of health, yet with such a constitution and at this advanced age, being in my 64th year, I dare not undertake so long a journey notwithstanding I have no doubt of every measure being taken to render it as easy safe and agreeable as circumstances will admit. With sentiments of the truest respect I have the honour to be Sir Your most obedt humble Servt

Chas Thomson

